DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This action is in response to application filed on 1/12/2022.
	Claims 1-10 have been elected without traverse in response to the restriction.
	Claims 1-10 have been examined and are pending with this action. 
	Claims 11-20 have been withdrawn based on amendment filed on 1/12/2022.
Drawings
  	The drawings were received on 3/21/2021 and these drawings are accepted.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 1/12/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al (US Pub # 2015/0120455) in view of Sorden et al (US Pub # 2013/0091452).
	As per claim 1, McDevitt discloses a system for enforcing at least one rule associated with a geofence (McDevitt: [0003]:   “predetermined geographic zones, commonly referred to as geo-fences or geofences, are digital, virtual boundaries having a predetermined size.”), comprising: 
a server platform including a processor, a memory, and a database constructed and configured for network communication with at least one device (McDevitt: [0026]:   “retail stores at locations 105 may use geo-fences 110 to identify a certain reach value within a certain distance from each location and send electronic content to users within the geo-fences 110 via one or more servers over a network.”); 
wherein the at least one geofence comprises a multiplicity of geographic designators with each geographic designator assigned a unique IPv6 address (McDevitt: [0003]:   “predetermined geographic zones, commonly referred to as geo-fences or geofences, are digital, virtual boundaries having a predetermined size & many online advertisers and publishers deliver electronic content (such as ads and multimedia) to users' devices based on IP address-based inferences of each user's general location,”);
wherein each unique IPv6 address is distributed in the topological space, and wherein the rule-space model is given dimension through distribution of IPv6 addresses inside of a mathematical construct (McDevitt: [0003]:   “predetermined geographic zones, commonly referred to as geo-fences or geofences, are digital, virtual boundaries having a predetermined size & many online advertisers and publishers deliver electronic content (such as ads and multimedia) to users' devices based on IP address-based inferences of each user's general location,”);

wherein the server platform is operable to cause the at least one device to implement the at least one rule associated with the at least one geofence when the at least one device is within a predetermined distance of the region of interest (McDevitt: [0024] “each geo-fence 110 may be centered at a location selected near the target location 105 such as an associated intersection, highway, POI, etc. In yet another embodiment, the geo-fence 110 may be centered at any other point or related point within some predetermined distance from the target location 105.”);
McDevitt does not explicitly teaches wherein the server platform is operable to define at least one geofence for a region of interest and specify at least one rule associated with the at least one geofence, thereby creating a rule-space model for the region of interest and wherein the database is operable to store the rule-space model including the at least one geofence and the at least one rule; wherein the server platform is operable to transmit at least one notification signal regarding the at least one rule associated with the rule-space model when the at least one device is within a predetermined distance of the at least one geofence; 


wherein the server platform is operable to define at least one geofence for a region of interest and specify at least one rule associated with the at least one geofence, thereby creating a rule-space model for the region of interest (Sorden: [0046] “geofences can be used to mark or identify an area or a location in order to retrieve, model, simulate, search, or identify information within the geofence area or location. The advantage of using of geofence is to identify, model, associate, or search for information that is localized or in near proximity to the geofenced location or area.”);

wherein the database is operable to store the rule-space model including the at least one geofence and the at least one rule and wherein the server platform is operable to transmit at least one notification signal regarding the at least one rule associated with the rule-space model when the at least one device is within a predetermined distance of the at least one geofence (Sorden: [0046-0081 & 0107] “geofences can be used to mark or identify an area or a location in order to retrieve, model, simulate, search, or identify information within the geofence area or location & the location-based service is programmed to model unique location-based information based upon the adaptive profile of the user and provide the user with customized data upon request & the data management component 30 is associated with modifying, updating, storing, receiving and/or transmitting location-based information.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McDevitt in view of Sorden to figure out the rule-space model for the region of interest.  One would be motivated to do so because this may be used to identify, model, associate, or search for information that is localized or in near proximity to the geofenced location or area. ( Sorden: [0046]).  
As per claim 2 Mcdevitt / Sorden discloses the system of claim 1, wherein the at least one geofence is two dimensional or three dimensional (Sorden: [0092-0099] “Time of arrival can also be used by a wireless device 20, wireless network 40, location-based service 10, or computing device in two-dimensional as well as three-dimensional planes & the data management component 30 stores location information on a wireless device 20 for use in additional visits to a physical location associated with either a location-based service 10 and/or geofenced location.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McDevitt in view of Sorden to figure out the dimensions.  One would be motivated to do so because this may be used to identify, model, associate, or search for information that is localized or in near proximity to the geofenced location or area. ( Sorden: [0046]).  
Mcdevitt / Sorden discloses the system of claim 1, further comprising a fencing agent installed on the at least one device, wherein the fencing agent is in network communication with the server platform and a controller of the at least one device (McDevitt: [0028] “. The system of servers 335 may include one or more servers, such as reach server(s) 340, geo-fence generating server(s) 345, population proxy server(s) 350 and/or mapping server(s) 355 in communication with each other. In addition, the system 300 may include one or more advertiser/content providers 365 in communication with the server system 335. Examples of content providers may include advertisers, businesses, retailers, agents, organizations, publishers, news agencies, government agencies, etc.”).As per claim 6 Mcdevitt / Sorden discloses the system of claim 5, wherein the fencing agent is a software application (McDevitt: [0028] “Examples of content providers may include advertisers, businesses, retailers, agents, organizations, publishers, news agencies, government agencies, etc.”). As per claim 7 Mcdevitt / Sorden discloses the system of claim 5, wherein the fencing agent is pre-programmed on a chip (McDevitt: [0028] “FIG. 3 is an illustration of an exemplary environment 300 in which content may be presented to a user's electronic device 310 connected to, or capable of connecting to a network 305, such as the Internet, based on the user's presence in population based geographic zones. Examples of such an electronic device 310 may include mobile phones 315, in car or portable GPS devices 320 and 330, computers 325 (e.g. desktops, laptops, and tablets, etc.,) smart watches, etc.”).  As per claim 6 Mcdevitt / Sorden discloses the system of claim 1, wherein the rule-space model includes a navigation map with registered rules  (Sorden: [0046] “geofences can be used to mark or identify an area or a location in order to retrieve, model, simulate, search, or identify information within the geofence area or location. The advantage of using of geofence is to identify, model, associate, or search for information that is localized or in near proximity to the geofenced location or area.”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McDevitt in view of Sorden to figure out the rule-space model for the region of interest.  One would be motivated to do so because this may be used to identify, model, associate, or search for information that is localized or in near proximity to the geofenced location or area. ( Sorden: [0046]).  

As per claim 7 Mcdevitt / Sorden discloses the system of claim 1, wherein the server platform is operable to transmit at least one notification signal regarding the at least one rule associated with the rule-space model when the at least one device is within a predetermined distance of the at least one geofence (McDevitt: [0003 & 0024] “predetermined geographic zones, commonly referred to as geo-fences or geofences, are digital, virtual boundaries having a predetermined size & the geo-fence 110 may be centered at any other point or related point within some predetermined distance from the target location 105.”).  As per claim 8 Mcdevitt / Sorden discloses the system of claim 1, wherein the server platform is operable to cause the at least one device to implement the at least one rule associated with the at least one geofence when the at least one device is within a predetermined distance of the at least one geofence or within the at least one geofence (McDevitt: [0003 & 0024] “predetermined geographic zones, commonly referred to as geo-fences or geofences, are digital, virtual boundaries having a predetermined size & the geo-fence 110 may be centered at any other point or related point within some predetermined distance from the target location 105.”).  

Claims 3-5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al (US Pub # 2015/0120455) in view of Sorden et al (US Pub # 2013/0091452) and in further view of Nguyen et al (US Pub # 2009/0062936).

As per claim 3 Mcdevitt / Sorden discloses the system of claim 1 (McDevitt: [0003]:   “predetermined geographic zones, commonly referred to as geo-fences or geofences, are digital, virtual boundaries having a predetermined size.”),
wherein the rule-space model further comprises a directed graph.
McDevitt does not explicitly teaches wherein the rule-space model further comprises a directed graph. Nguyen however discloses wherein the rule-space model further comprises a directed graph (Nguyen: [0027] “A FCM may generally be a signed directed graph that describes and models a system using fuzzy logic. Fuzzy logic is a data set theorem that allows partial set membership as opposed to crisp set membership or non-membership.”).  
 Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McDevitt in view of Nguyen to figure out the directed graph.  One would be motivated to do so because this may be used to identify different measurement in multi nodes (Nguyen: [027]).  As per claim 4 Mcdevitt / Sorden discloses the system of claim 1 (McDevitt: [0003]:   “predetermined geographic zones, commonly referred to as geo-fences or geofences, are digital, virtual boundaries having a predetermined size.”),
McDevitt does not explicitly teaches wherein the rule-space model further comprises a physical topography. 
Nguyen however discloses wherein the rule-space model further comprises a physical topography.  (Nguyen: [0026] “Terrain conditions may be obtained from a topographical map or database and include target/AOI altitude, foliage density, and topography details such as landscape, waterscape, and ground cover data.”).  
 Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McDevitt in view of Nguyen to figure out the directed graph.  One would be motivated to do so because this may be used to obtain relevant data for performing an environmental effects assessment. (Nguyen: [027]).  

As per claim 5 Mcdevitt / Sorden discloses the system of claim 1 (McDevitt: [0003]:   “predetermined geographic zones, commonly referred to as geo-fences or geofences, are digital, virtual boundaries having a predetermined size.”),
McDevitt does not explicitly teaches wherein the topological space is pinned to the physical topography. Nguyen however discloses wherein the topological space is pinned to the physical topography (Nguyen: [0026] “Terrain conditions may be obtained from a topographical map or database and include target/AOI altitude, foliage density, and topography details such as landscape, waterscape, and ground cover data.”).  
 Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McDevitt in view of Nguyen to figure out the directed graph.  One would be motivated to do so because this may be used to obtain relevant data for performing an environmental effects assessment. (Nguyen: [027]).  
Mcdevitt / Sorden discloses the system of claim 1 (McDevitt: [0003]:   “predetermined geographic zones, commonly referred to as geo-fences or geofences, are digital, virtual boundaries having a predetermined size.”),
McDevitt does not explicitly teaches wherein the at least one device is an autonomous vehicle or an unmanned aerial vehicle (UAV). 
Nguyen however discloses wherein the at least one device is an autonomous vehicle or an unmanned aerial vehicle (UAV).  (Nguyen: [0017] “As illustrated in FIG. 1, sensor unit 30 is a satellite, however, in other embodiments, sensor unit 30 may be an unmanned aerial vehicle (UAV), surveillance aircraft or other reconnaissance vehicle or device.”).  
 Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McDevitt in view of Nguyen to figure out the directed graph.  One would be motivated to do so because this may be used to perform one or more tasks (Nguyen: [ABS]).  
Allowable Subject Matter
Claim 10 (dependent of claim 9) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449